Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: The only findings contained in the record before us in support of the decision sought to be reviewed are those made by the Trial Judge following his resignation from office. Such findings are of no validity. Absent from the record any proper findings, intelligent, judicial review is impossible. All concur. (Appeal from a judgment of Wayne County Court for plaintiff in an automobile negligence action.) Present — McCurn, P. J., Vaughan, Kimball and Williams, JJ.